        Case 1:16-cr-10285-WGY Document 102 Filed 04/01/19 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

        Plaintiff,

        v.
                                                    Case No. 1:16-CR-10285-001
 ROBERT GADIMIAN,

        Defendant.


             SATISFACTION OF RESTITUTION AND/OR FINE JUDGMENT

       Now comes the plaintiff, the United States of America, and acknowledges satisfaction of

the assessment, restitution and/or fine Judgment as to the defendant in the above-captioned

matter, Robert Gadimian, by payment in full. This Satisfaction does not affect any outstanding

Order of Forfeiture or Forfeiture Money Judgment entered in the case.

                                                    Respectfully submitted,

                                                    UNITED STATES OF AMERICA
                                                    By its attorneys

                                                    ANDREW E. LELLING
                                                    United States Attorney

Date: April 1, 2019                          By:    /s/ Raquelle L. Kaye
                                                    RAQUELLE L. KAYE
                                                    Assistant United States Attorney
                                                    One Courthouse Way, Suite 9200
                                                    Boston, MA 02210
                                                    Tel. No. (617) 748-3403
                                                    Fax No. (617) 748-3972
                                                    raquelle.kaye@usdoj.gov

                                CERTIFICATE OF SERVICE
I hereby certify that on April 1, 2019, this document was filed through the ECF system and sent
electronically to any registered participants and/or a paper copy was sent by mail to Robert
Gadimian located in Lompoc, CA.

Date: April 1, 2019                                 /s/ Raquelle L. Kaye
                                                    RAQUELLE L. KAYE
                                                    Assistant United States Attorney
